Citation Nr: 9921982	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-12 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in November 1997.  A statement of the case was 
mailed to the veteran in December 1997.  The veteran's 
substantive appeal was received in July 1998.  

In the May 1997 rating decision, entitlement to service 
connection for a back disability was denied.  In a May 1997 
letter, the veteran was notified of this decision and of his 
procedural and appellate rights.  Since a notice of 
disagreement has not been received, the issue of service 
connection for a back disability is not in appellate status 
and before the Board at this time.


FINDING OF FACT

The veteran's current left shoulder disability, characterized 
as status post internal fixation of the left shoulder with 
possible degenerative joint disease of the left shoulder, is 
due to in-service injury.  


CONCLUSION OF LAW

Entitlement to service connection for a left shoulder 
disability, characterized as status post internal fixation of 
the left shoulder with possible degenerative joint disease of 
the left shoulder, is warranted as this disability was 
incurred service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107.  That is, the Board finds 
that he has presented a plausible claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.  

The service medical records revealed that the veteran was 
treated for a shoulder injury in October 1967.  Specifically, 
the veteran reported that he fell down a ladder while on 
watch.  The examiner noted that the veteran had blunt 
anterior trauma and jamming force to the shoulder.  
Examination of the shoulder revealed pain on rotation.  The 
veteran could not abduct or elevate greater than 90 degrees.  
X-ray did not show a fracture but the veteran did have 
sclerotic area, mid humerus.  The impression was of "MM & 
Lig strain" and questionable neoplastic disease.

Post-service, a January 1997 statement from a private 
physician, Owen A. Nelson,  M.D., F.A.C.S., indicated that 
the veteran had reported to him the history of an inservice 
left shoulder injury which resulted in a dislocated left 
shoulder.  The physician noted that the veteran also reported 
that after service, he continued to have multiple recurring 
dislocations and that he ultimately had a surgical procedure 
to stabilize the shoulder.  Currently, the physician 
indicated that the veteran had bilateral shoulder 
disabilities.

The veteran was afforded a VA examination in August 1997.  At 
that time, he reported to the examiner that he fell from a 
ladder during a storm while on watch duty on a ship during 
service in the Navy.  The veteran reported that the initial 
x-ray showed that he suffered a dislocation.  The veteran 
contends that his left shoulder was fractured, not 
dislocated, as a result of the fall, but that he did not find 
this out until after his discharge from service in 1968.  The 
veteran contended that he currently experiences constant pain 
in his left shoulder, and that he has suffered many 
subsequent dislocations as a result of his injury.  The 
veteran stated that he was treated by a private physician for 
his shoulder pain, and eventually had surgery in 1970 or 1971 
in Uniontown, Pennsylvania to correct the fracture and to 
reconnect the muscle and ligaments back together.  The Board 
notes that the medical records documenting treatment and 
surgery for the veteran's left shoulder in 1970 or 1971 are 
not contained in the claims file and apparently cannot be 
located.  

During the examination, the examiner noted a healed scar, 
about 8 inches, around the left acromial area.  The left 
shoulder was slightly retracted and there was slight 
tenderness to the touch.  The examiner also tested the 
veteran's range of motion of his shoulders bilaterally.  The 
veteran could abduct both arms to 90 degrees.  Left shoulder 
flexion was 90 degrees, on the right side it was 180 degrees.  
Shoulder adduction was 180 degrees on the right and 90 
degrees on the left.  External rotation was 90 degrees on the 
right, but 0 degrees on the left because of severe pain.  
Shoulder internal rotation was 125 degrees on the right and 
90 degrees on the left.  The examiner diagnosed the veteran 
with status post internal fixation of the left shoulder with 
possible degenerative joint disease of the left shoulder 
secondary to trauma.

In addition, the veteran submitted lay statements from his 
mother and brother regarding the injury to his left shoulder.  
The veteran's brother stated that he served in the Navy 
aboard the same ship with the veteran and does recall that 
the veteran sustained a left shoulder injury during their 
service.  In addition, his brother also stated that William 
J. Mitchell, M.D. of Uniontown, Fayette County, Pennsylvania 
performed surgery on the veteran's left shoulder in June 1970 
due to the injury sustained during service.  As noted, those 
medical records have not been located.  The veteran's mother, 
Mollie Payne, also submitted a similar statement.

Applicable law provides that entitlement to service 
connection will be granted if the facts, shown by a 
preponderance of the evidence, establish that a particular 
disease or injury resulting in disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (1998).  

According to the service medical records, the veteran was 
treated for a shoulder injury during service.  His brother 
has corroborated that the veteran suffered a left shoulder 
injury during service.  Thereafter, following his discharge 
from service, the veteran reportedly had continuous left 
shoulder problems and underwent surgery to correct as a 
result of his shoulder injury in service.  During the 
veteran's VA examination in August 1997, the examiner noted a 
healed scar, about 8 inches, around the left acromial area 
and limitation of motion of the veteran's left shoulder.  The 
examiner opined that current left shoulder disability, 
characterized as status post internal fixation of the left 
shoulder with possible degenerative joint disease of the left 
shoulder, was secondary to trauma.  There is no evidence of 
any trauma to the left shoulder other than the trauma 
sustained during service.  

In light of the foregoing evidence, the Board finds that the 
veteran's left shoulder disability, characterized as status 
post internal fixation of the left shoulder with possible 
degenerative joint disease of the left shoulder, was incurred 
during service, and both chronicity and continuity of that 
disability has been established by the weight of the evidence 
of record.  Under the circumstances, the Board concludes that 
service connection is warranted for a left shoulder 
disability, characterized as status post internal fixation of 
the left shoulder with possible degenerative joint disease of 
the left shoulder, as this disability was incurred during 
service.  38 U.S.C.A.. §§ 1110, 5107(b) (West 1991); 38 
C.F.R. § 3.303 (1998).



ORDER

Entitlement to service connection for a left shoulder 
disability, characterized as status post internal fixation of 
the left shoulder with possible degenerative joint disease of 
the left shoulder, is granted.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

